Judgment unanimously affirmed. Memorandum: This matter was remitted to Oneida County Court for a reconstruction hearing and findings of fact and a determination whether defendant was present at the Sandoval hearing (People v Sharpe, 225 AD2d 1075). Al*978though the issue whether defendant was present at the Sandoval hearing was disputed at the reconstruction hearing, the hearing court, which saw and heard the witnesses, found that defendant was present at the Sandoval hearing and that no additional hearing took place thereafter. There was ample testimony adduced at the hearing to support the court’s finding, and we will not disturb it (see, People v Michalek, 218 AD2d 750, 751, lv denied 86 NY2d 874).
We have considered the additional arguments raised in defendant’s original brief and conclude that they do not require reversal. (Resubmission of Appeal from Judgment of Oneida County Court, Buckley, J.—Attempted Robbery, 1st Degree.) Present—Lawton, J. P., Doerr, Boehm and Fallon, JJ.